Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-9-2007

Lavira v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 05-3334




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Lavira v. Atty Gen USA" (2007). 2007 Decisions. Paper 1390.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1390


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                       PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    NO. 05-3334


                                MAURICE LAVIRA,

                                                          Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,

                                                          Respondent


                        Petition for Review of an Order of the
                         United States Department of Justice
                            Board of Immigration Appeals
                                BIA No. A72-550-331
                          Immigration Judge: Grace Sease


                     Submitted Under Third Circuit LAR 34.1(a)
                                September 28, 2006

             Before: RENDELL, ROTH, AND GIBSON*, Circuit Judges,


                              (Filed February 26, 2007)



__________________

    * Honorable John R. Gibson, Judge of the United States Court of Appeals for the
      Eighth Circuit, sitting by designation.
.
                          ORDER AMENDING OPINION


      IT IS ORDERED that the slip opinion in the above case, filed February 26, 2007,
be amended as follows:


            At page 35, the heading “V. CONCLUSION” shall be deleted and replaced
by “III. CONCLUSION.”



                                              BY THE COURT:


                                              /s/ Marjorie O. Rendell
                                              Circuit Judge

Dated: March 9, 2007




                                          2